DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 10/18/2021 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 4, 5, 11, 14, and 15 (line numbers refer to claim 1):
	Lines 6-9 recite “identifying a reservation zone from a plurality of reservation zones that corresponds to the online entity, each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities” but this is not supported by the specification. The specification recites in paragraph [0014] that “a reservation zone can be identified that corresponds to the relative priority of the first online entity, the reservation zone designating a portion of unused capacity of the computing resource that online entities having relative priorities at or below the relative priority of the first online entity are permitted to reserve”. Therefore, a reservation zone is not identified to be corresponding to the online entity, but corresponding to the relative priority of the online entity. 

As per claims 1 and 11 (line numbers refer to claim 1):
Lines 9-11 recite “wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource” but this is not supported by the specification. The specification recites in paragraph [0056] “the sum of reserved capacity for all entities in tiers 2-5 cannot exceed L1 (thereby leaving the portion of capacity C Li exclusively for tier 1 entities), the sum of reserved capacity for all entities in tiers 3-5 cannot exceed L2” and does not recite that the sum of the maximum amount of unused capacity designated by each reservation zone exceeds the resource capacity limitation. 

As per claims 5 and 15 (line numbers refer to claim 5):
	Lines 5-6 recite “receiving a bid from the online entity to increase the maximum amount of unused capacity designated by the identified reservation zone” but this is not supported by the specification. The specification recites in paragraph [0080] “If the entity's activity request would otherwise be denied for surpassing reservation zone limits, the entity can be given the chance to have the request the granted by paying a dynamically determined supplement that would improve the value of their use of the resource beyond a threshold (e.g., so as to effectively "promote" the entity to a higher priority tier)”. The bid effectively allows the online entity to be promoted to a higher priority tier, but does not increase the maximum amount of unused capacity designated by the identified reservation zone. 

Claims 2, 3, 6-10 and 12, 13, 16-20 are dependent claims of claims 1 and 11 and fail to resolve the deficiencies of claims 1 and 11. Therefore, they are rejected for the same reasons as claims 1 and 11 above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 11 (line numbers refer to claim 1):
	Lines 4-5 recites “a computing resource shared by the plurality of online entities, the computing resource comprising a resource capacity limitation” and lines 7-11 recite “each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource” so it is unclear how the sum of the maximum amount of unused capacity designated by each reservation zone exceeds the resource capacity limitation of the computing resource if the computing resource comprising the resource capacity limitation is shared by the plurality of online entities. 
	Lines 7-9 recite “each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities” but it is unclear what is meant by corresponding online entities (ie. Does each reservation zone correspond to multiple online entities or one online entity?). 

As per claims 4, 5, 14, and 15 (line numbers refer to claim 4):
	Lines 5-6 recite “increasing the maximum amount of unused capacity designated by the identified reservation zone” but it is unclear how the maximum amount of unused capacity designated by the identified reservation zone can be increased if there is a resource capacity limitation on the computing resource which is shared by the plurality of online entities which have corresponding reservation zones. 

As per claim 7 and 17 (line numbers refer to claim 7):
	Lines 2-3 recite “making an advance reservation for the requested amount of capacity” but it is unclear what the reservation is made in advance of. 

Claims 2, 3, 6, 8, 9, 10, 12, 13, 16, 18, 19, and 20 are dependent claims of claims 1 and 11 and fail to resolve the deficiencies of claims 1 and 11. Therefore, they are rejected for the same reasons as claims 1 and 11 above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
The limitation “when executed on data processing hardware causes the data processing hardware to perform operations” recites an intended use claim and therefore has no weight. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “identifying a reservation zone from a plurality of reservation zones that corresponds to the online entity”, “determining whether the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone”, and “in response to determining that the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity” are directed to mental processes. Humans can use their observation to identify a reservation zone that corresponds to the online entity. Humans can use their observation to determine if a requested amount of capacity is less than the maximum amount. Allocation is a mental process because it merely involves a mental association between the requested amount of capacity to the online entity. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitation "receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource shared by the plurality of online entities" represents an insignificant, extra-solution activity. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitation "receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource shared by the plurality of online entities" is directed to a mere data gathering activity which is a category of insignificant extra-solution activities (MPEP 2106.05(g)).  
The limitations “the computing resource comprising a resource capacity limitation” and “each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource” merely describe attributes of the technological environment in with the abstract idea is operating. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)).
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale:
The limitation "receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource shared by the plurality of online entities" represents an insignificant, extra-solution activity. The limitation "receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource shared by the plurality of online entities " is well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). This is an additional element that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitation does not amount to significantly more than the abstract idea.
The limitations “the computing resource comprising a resource capacity limitation” and “each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource” merely describe attributes of the technological environment and therefore do not amount to significantly more than the exception itself (MPEP 2106.05(h)).

As per claim 11, it is a system claim of claim 1 so it rejected for similar reasons. Additionally, “data processing hardware” and “memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations” apply judicial exceptions on generic computing components which do not apply the judicial exceptions into a practical application and do not provide significantly more. 

As per claim 2 and similarly for claim 12, it recites a limitation that describes the technological environment which does not apply the judicial exceptions into a practical application and does not provide significantly more. 

As per claim 3 and similarly for claim 13, it recites a mental process. 

As per claim 4 and similarly for claim 14, it recites a mental process. 

As per claim 5 and similarly for claim 15, it recites mental processes and an insignificant extra solution activity that does not apply the judicial exceptions into a practical application and does not provide significantly more. 

As per claim 6 and similarly for claim 16, it recites mental processes. 

As per claim 7 and similarly for claim 17, it recites a mental process.

As per claim 8 and similarly for claim 18, it recites an insignificant extra solution activity that does not apply the judicial exceptions into a practical application and does not provide significantly more.

As per claim 9 and similarly for claim 19, it recites a mental process.

As per claim 10 and similarly for claim 20, it recites an attribute of the technological environment which does not apply the judicial exceptions into a practical application and does not provide significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-20 of copending Application No. 16/464,372
in view of Kishan et al. (US 20060190482 A1 hereinafter Kishan) and further in view of Das et al. (US 10749814 B2 hereinafter Das).

Although the claims at issue are not identical, they are not patentably distinct from each
other.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, the following table compares claim 1 with
claim 7 of the copending application 16/464,372. The differences are bolded.
Instant Application
16/464,372
1. A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: 




























receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource shared by the plurality of online entities, the computing resource comprising a resource capacity limitation;
identifying a reservation zone from a plurality of reservation zones that corresponds to the online entity, each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource; 





















determining whether the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone; and in response to determining that the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity.
1. A computing system, comprising: one or more computers having memory and at least one data processing apparatus configured to implement: a computing resource that is shared among a plurality of online entities, the computing resource having a maximum capacity for executing activities among the plurality of online entities; an online entity manager that determines a corresponding priority for each online entity of the plurality of online entities based on prioritization criteria; an optimization engine that identifies a corresponding reservation zone from a plurality of reservation zones for each priority of the plurality of online entities, each reservation zone of the plurality of reservation zones designating a portion of unused capacity of the computing resource that online entities having a corresponding priority are permitted to reserve, wherein at least a sub-portion of each respective portion of the unused capacity is designated to two or more reservation zones of the plurality of reservation zones; and a resource manager that manages allocation of the maximum capacity of the computing resource to the plurality of online entities, wherein managing the allocation of the maximum capacity comprises: receiving, by the resource manager, an activity request from one of the plurality of online entities requesting to execute an activity on the computing resource; determining, by the resource manager, a requested amount of capacity of the computing resource required to execute the activity; and determining, by the resource manager that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the respective portion of unused capacity of the computing resource that is designated by the corresponding reservation zone for the one of the plurality of online entities, wherein, the resource manager, in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is more than the respective portion of unused capacity of the computing resource that is designated by the corresponding reservation zone, adjusts, for each respective reservation zone of the plurality of reservation zones, the portion of unused capacity of the computing resource designated to the respective reservation zone to optimize use of the unused capacity of the computing resource, wherein adjusting the portion of unused capacity of the computing resource designated to the identified reservation zone comprises increasing the respective portion of unused capacity of the computing resource designated to the identified reservation zone, and wherein, the resource manager, in response to adjusting the portion of unused capacity of the computing resource designated to each respective  reservation zone, reserves the requested amount of capacity of the computing resource for the one of the plurality of online entities to execute the activity on the computing resource.
7. The computing system of claim 1, wherein the resource manager is configured, in response to determining that the requested amount of capacity of the computing resource required to execute the activity on the computing resource is less than the respective portion of unused capacity of the computing resource that is designated by the corresponding reservation zone for the one of the plurality of online entities, to allocate the requested amount of capacity of the computing resource for use by the one of the plurality of online entities without intentional delay or making an advance reservation for the requested amount of capacity of the computing resource that is to be allocated for use by the one of the plurality of online entities at a future time.

Although the claims at issue are not identical, they are not patentably distinct from each
other. The copending application ‘372 does not explicitly claim receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource; identifying a reservation zone from a plurality of reservation zones that corresponds to the online entity, each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource.

	However, Kishan teaches receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource ([0071] a resource reservation request initiated by the client 102; [0024] resource providers allocate resources to requesting clients); identifying a reservation zone from a plurality of reservation zones that corresponds to the online entity, each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones ([0016] the budget reservation, "R," represents a pre-allocation of a resource that ensures that future requests to allocate the resource on behalf of a client up to the amount of the reservation, "R,"; [0064] allocate resource from the available (unused) resource pool; [0125] delineate a flavor (partitioning) of its budget based on the identification of a particular client 102; [0076] a system administrator wishes to constrain the aggregate use of CPU by the clients {A, B, C, D} 312 and clients {X, Y, Z} 318 to no more than 80 percent of the available CPU in the system. However, clients {A, B, C, D} may use up to 50 percent of the CPU, as shown in aggregate use rule 322, while clients {X, Y, Z} are restricted to just 40 percent, as shown in aggregate use rule 324. Expressing this type of rule using a single standalone budget proves difficult, particularly since the individual limits of 50 and 40 percent add up to more than the desired effective limit of 80 percent).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of ‘372 with the teachings of Kishan to efficiently manage resources (see Kishan claim 1 facilitating the efficient management of resources in a computer system). 

	The claims of ‘372 and Kishan fail to teach wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource.

	However, Das teaches wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource (Col. 17 lines 44-57 a plurality of tenants are received at a computing device that has a fixed amount of rate-based computing resources…the resource reservations reserve rate-based computing resources that, cumulatively, may be greater than the fixed amount of rate-based computing resources of the computing device. As indicated above, a resource reservation defines an amount of rate-based computing resources that is to be accessible to a tenant when the tenant requests rate-based computing resources.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of ‘372 and Kishan with the teachings of Das to benefit tenants (see Das Col. 6 line 67-Col. 7 line 2 tenants may therefore benefit from an economy service with minimal resource assurances).

Similar claim mappings of the remaining claims would have been obvious to a person
having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishan et al. (US 20060190482 A1 hereinafter Kishan) in view of Das et al. (US 10749814 B2 hereinafter Das).
Kishan was cited in the IDS filed on 10/18/2021.
As per claim 1, Kishan teaches the invention substantially as claimed including a computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: receiving, from an online entity of a plurality of online entities, a requested amount of capacity of a computing resource shared by the plurality of online entities, the computing resource comprising a resource capacity limitation ([0011] The present invention is further directed toward methods, systems, computer program products, and data structures for managing resources in a computing device; [0129] the invention may be practiced with a personal computer operating in a standalone environment, or with multiprocessor systems, minicomputers, mainframe computers; abstract The present invention manages resources in a computing device to facilitate the allocation of resources amongst competing clients operating on the device…A resource manager validates and arbitrates requests to allocate resources to the one or more clients by resource providers in accordance with the budgets;[0021] A discrete resource is a resource that is allocated to a client…Discrete resources include resources that are constrained by actual physical limitations; [0059] The limit value (L) 208 represents a maximum amount of a resource that a budget may reserve for future use by the budget's clients; [0071] a resource reservation request initiated by the client 102; [0024] resource providers allocate resources to requesting clients); 
identifying a reservation zone from a plurality of reservation zones that corresponds to the online entity, each reservation zone of the plurality of reservation zones designating a maximum amount of unused capacity of the computing resource that may be reserved by corresponding online entities, a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones ([0016] the budget reservation, "R," represents a pre-allocation of a resource that ensures that future requests to allocate the resource on behalf of a client up to the amount of the reservation, "R,"; [0064] allocate resource from the available (unused) resource pool; [0125] delineate a flavor (partitioning) of its budget based on the identification of a particular client 102; [0076] a system administrator wishes to constrain the aggregate use of CPU by the clients {A, B, C, D} 312 and clients {X, Y, Z} 318 to no more than 80 percent of the available CPU in the system. However, clients {A, B, C, D} may use up to 50 percent of the CPU, as shown in aggregate use rule 322, while clients {X, Y, Z} are restricted to just 40 percent, as shown in aggregate use rule 324. Expressing this type of rule using a single standalone budget proves difficult, particularly since the individual limits of 50 and 40 percent add up to more than the desired effective limit of 80 percent); 
determining whether the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone ([0107] Should the request fall within the budgeted values, the resource manager 108 may admit the request; [0106] the resource manager 108 receives from the resource provider 112 a request to validate a client's resource reservation or allocation request. The resource manager 108 commences validation at decision block 908, at which time the resource manager 108 consults the active budget 906 associated with the allocation request); and 
in response to determining that the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity ([0107] Should the request fall within the budgeted values, the resource manager 108 may admit the request. At process block 914, the resource manager 108 may further inform the resource provider 112 of the portion of a client's allocation request that can be satisfied from the client's pre-reserved pool. Control is returned to the resource provider 112 at process block 916, after which the resource provider 112 may attempt to allocate the resource as needed by the requesting client.).

Kishan fails to teach wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource.

However, Das teaches wherein a sum of the maximum amount of unused capacity designated by each reservation zone of the plurality of reservation zones exceeds the resource capacity limitation of the computing resource (Col. 17 lines 44-57 a plurality of tenants are received at a computing device that has a fixed amount of rate-based computing resources…the resource reservations reserve rate-based computing resources that, cumulatively, may be greater than the fixed amount of rate-based computing resources of the computing device. As indicated above, a resource reservation defines an amount of rate-based computing resources that is to be accessible to a tenant when the tenant requests rate-based computing resources.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kishan with the teachings of Das to benefit tenants (see Das Col. 6 line 67-Col. 7 line 2 tenants may therefore benefit from an economy service with minimal resource assurances).
	
As per claim 2, Kishan and Das teach the computer-implemented method of claim 1. Kishan specifically teaches wherein the computing resource shared between the plurality of online entities comprises at least one of: a shared network resource; a shared server resource; a shared storage resource; a shared application resource; or a shared service resource in a cloud-based platform ([0040] The most familiar resources that may be managed in an embodiment of the present invention are based on real and virtualized hardware: physical memory pages, disk blocks, peripheral devices, virtual address space, pagefile space, CPU time, object namespaces, etc. Some of these resources are implicitly allocated. For example, scheduling the CPU allocates CPU time, requesting an I/O operation consumes bandwidth throughout the I/O system; abstract The present invention manages resources in a computing device to facilitate the allocation of resources amongst competing clients operating on the device).

As per claim 3, Kishan and Das teach the computer-implemented method of claim 1. Kishan specifically teaches wherein the operations further comprise determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone ([0106] the resource manager 108 enforces the current budget limit L 208, reservation R 210, and commit C 212 values in the active budget 104 and any budget hierarchy 300 of which the active budget is a part. In so doing, the resource manager 108 may deny the request, should the request exceed the budgeted values…denying the client's resource reservation or allocation request.).

As per claim 7, Kishan and Das teach the computer-implemented method of claim 1. Kishan specifically teaches wherein allocating the requested amount of capacity of the computing resource to the online entity comprises making an advance reservation for the requested amount of capacity of the computing resource ([0063] resources that can be explicitly reserved in advance of being committed; [0102] store information in the policy database 118 that describes in advance the resource requirements and or limitations of a particular client 102; [0102] certain clients can startup only if the operating system can reserve a set of required resources in advance; [0110] reservations to perform in advance).

As per claim 8, Kishan and Das teach the computer-implemented method of claim 1. Kishan specifically teaches wherein the operations further comprise receiving a self-imposed capacity limit from the online entity ([0019] Internal budget hierarchies may be dynamically constructed by a client attempting to self-manage resource consumption; [0020] additional limits may be encoded in a budget or elsewhere to dynamically change the resource restrictions imposed on a client based on how the client is using the resource. A client's use of a resource may vary over time, depending on modes of operation and the like. The client defines the additional limits; [0022] A client may optionally function as a budget manager having privileges to encode resource requirements and policy rules in a budget).

As per claim 9, Kishan and Das teach the computer-implemented method of claim 8. Kishan specifically teaches wherein the operations further comprise determining whether the requested amount of capacity of the computing resource is less than the maximum amount of unused capacity designated by the identified reservation zone and the self-imposed capacity limit of the online entity ([0107] Should the request fall within the budgeted values, the resource manager 108 may admit the request. At process block 914, the resource manager 108 may further inform the resource provider 112 of the portion of a client's allocation request that can be satisfied from the client's pre-reserved pool; [0016] the budget reservation, "R," represents a pre-allocation of a resource that ensures that future requests to allocate the resource on behalf of a client up to the amount of the reservation, "R,"; [0019] Internal budget hierarchies may be dynamically constructed by a client attempting to self-manage resource consumption; [0020] additional limits may be encoded in a budget or elsewhere to dynamically change the resource restrictions imposed on a client based on how the client is using the resource. A client's use of a resource may vary over time, depending on modes of operation and the like. The client defines the additional limits; [0022] A client may optionally function as a budget manager having privileges to encode resource requirements and policy rules in a budget).

As per claim 10, Kishan and Das teach the computer-implemented method of claim 1. Kishan specifically teaches wherein the resource capacity limitation of the computing resource is constrained by a physical size of the computing resource ([0021] Discrete resources include resources that are constrained by actual physical limitations on the operating system).

As per claim 11, it is a system claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally Kishan teaches data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0026] a computer-accessible medium for managing resources in a computing device is provided, including a medium for storing data structures and computer-executable components; [0129] the invention may be practiced with a personal computer operating in a standalone environment, or with multiprocessor systems, minicomputers, mainframe computers).

As per claims 12, 13, and 17-20, they are system claims of claims 2, 3, and 7-10, so they are rejected for the same reasons as claims 2, 3, and 7-10 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishan and Das, as applied to claims 3 and 13 above, in view of Zhou et al. (US 20110188374 A1 hereinafter Zhou).

As per claim 4, Kishan and Das teach the computer-implemented method of claim 3. Kishan specifically teaches wherein the operations further comprise, determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone ([0106] should the request exceed the budgeted values; [0016] the budget reservation, "R," represents a pre-allocation of a resource that ensures that future requests to allocate the resource on behalf of a client up to the amount of the reservation, "R,").

Kishan and Das fail to teach in response to determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone: increasing the maximum amount of unused capacity designated by the identified reservation zone; and after increasing the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity.

	However, Zhou teaches in response to determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone: increasing the maximum amount of unused capacity designated by the identified reservation zone; and after increasing the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity (Fig. 1; [0007-0008] converging resource reservation requests from users, in which the resource reservation requests contain bandwidth values to be occupied for data transmission; and determining whether a total bandwidth value in the converged resource reservation requests is larger than a preset bandwidth threshold of a transmission path; if yes, establishing a new transmission path using an ID number of the transmission path distributed to the users, in which a bandwidth value of the newly established transmission path is larger than the total bandwidth value in the converged resource reservation requests; [0041] A user originally sends data through the LSP with the ID number of 3, but now finds the bandwidth of the LSP with the ID number of 3 is insufficient if data of 60 M need to be transmitted. In this case, the system may control to remove the LSP with the ID number of 3 of insufficient bandwidth, or remove both the idle LSP with the ID number of 2 and the LSP with the ID number of 3 of insufficient bandwidth to release the bandwidth resources; and establish a new LSP having a bandwidth of 70 M with the ID number of 3, in which the bandwidth of the newly establish LSP with the ID number of 3 is larger than the total bandwidth value in the converged resource reservation requests.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kishan and Das with the teachings of Zhou to ensure quality of service (see Zhou abstract Therefore, a bandwidth of a transmission path is dynamically adjusted by keeping an ID number of the original transmission path, which effectively utilizes resources of a MAN, ensures quality of service (QoS) of transmission thereof, and decreases burden of the network.).
	
As per claim 14, it is a system claim of claim 4, so it is rejected for the same reasons as claim 4 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishan and Das, as applied to claims 3 and 13 above, in view of Bai et al. (US 20170109815 A1 hereinafter Bai), and further in view of Zhou.

As per claim 5, Kishan and Das teach the computer-implemented method of claim 3. Kishan specifically teaches wherein the operations further comprise, determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone ([0106] the request exceed the budgeted values; [0016] the budget reservation, "R," represents a pre-allocation of a resource that ensures that future requests to allocate the resource on behalf of a client up to the amount of the reservation, "R,").

Kishan and Das fail to teach wherein the operations further comprise, after determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone: receiving a bid from the online entity to increase the maximum amount of unused capacity designated by the identified reservation zone; increasing the maximum amount of unused capacity designated by the identified reservation zone; and after increasing the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity.
However, Bai teaches receiving a bid from the online entity to increase the amount of unused capacity ([0044] Resource demand manager 120 may receive bids for resources from client devices 140; abstract The data includes an index of available resources, a cost value associated with one or more available resources of the available resources, and a rate of consumption value of available resources of the available resources. An auction technique is established for matching a subset of cloud based resources within the set of cloud based resources and an associated request of the plurality of requests.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kishan and Das with the teachings of Bai to utilize resources efficiently (see Bai [0065] auction module 220 establishes a connection between the client device associated with the winning bid and the associated qualified cloud environment. Auction module 220 optimizes the job associated with request in order to utilize the resources of the matched cloud environment efficiently). 

Kishan, Das, and Bai fail to teach wherein the operations further comprise, after determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone: to increase the maximum amount of unused capacity designated by the identified reservation zone; increasing the maximum amount of unused capacity designated by the identified reservation zone; and after increasing the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity. 

However, Zhou teaches wherein the operations further comprise, after determining that the requested amount of capacity of the computing resource is more than the maximum amount of unused capacity designated by the identified reservation zone: to increase the maximum amount of unused capacity designated by the identified reservation zone; increasing the maximum amount of unused capacity designated by the identified reservation zone; and after increasing the maximum amount of unused capacity designated by the identified reservation zone, allocating the requested amount of capacity of the computing resource to the online entity (Fig. 1; [0007-0008] converging resource reservation requests from users, in which the resource reservation requests contain bandwidth values to be occupied for data transmission; and determining whether a total bandwidth value in the converged resource reservation requests is larger than a preset bandwidth threshold of a transmission path; if yes, establishing a new transmission path using an ID number of the transmission path distributed to the users, in which a bandwidth value of the newly established transmission path is larger than the total bandwidth value in the converged resource reservation requests; [0041] A user originally sends data through the LSP with the ID number of 3, but now finds the bandwidth of the LSP with the ID number of 3 is insufficient if data of 60 M need to be transmitted. In this case, the system may control to remove the LSP with the ID number of 3 of insufficient bandwidth, or remove both the idle LSP with the ID number of 2 and the LSP with the ID number of 3 of insufficient bandwidth to release the bandwidth resources; and establish a new LSP having a bandwidth of 70 M with the ID number of 3, in which the bandwidth of the newly establish LSP with the ID number of 3 is larger than the total bandwidth value in the converged resource reservation requests.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kishan, Das, and Bai with the teachings of Zhou to ensure quality of service (see Zhou abstract Therefore, a bandwidth of a transmission path is dynamically adjusted by keeping an ID number of the original transmission path, which effectively utilizes resources of a MAN, ensures quality of service (QoS) of transmission thereof, and decreases burden of the network.).

As per claim 15, it is a system claim of claim 5, so it is rejected for the same reasons as claim 5 above.
	
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kishan and Das, as applied to claims 1 and 11 above, in view of Sadasivan et al. (US 20110106934 A1 hereinafter Sadasivan).
Sadasivan was cited in the IDS filed on 10/18/2021.
As per claim 6, Kishan and Das teach the computer-implemented method of claim 1. Kishan specifically teaches wherein the operations further comprise: assigning a priority score to each of the plurality of online entities, the priority score representing a measure of significance of the online entity ([0050] In general, the policy module 114 operates to encode in the policy database 118 certain preferences such as the priority of specific clients 102; [0092] the policy module 114, comprises, among other components, a policy database 118 of client priorities) 

Kishan and Das fail to teach classifying the plurality of online entities into a plurality of groups of online entities based on the priority scores, wherein each group of online entities is attributed the priority that represents a measure of significance of the group of online entities.

However, Sadasivan teaches classifying the plurality of online entities into a plurality of groups of online entities based on the priority scores, wherein each group of online entities is attributed the priority that represents a measure of significance of the group of online entities (Fig. 2, 204; abstract 7-9 the management task data storage capability controls storage of management tasks within a database of a management system based on respective priority levels associated with groups of network devices; [0040] lines 1-2 network devices are organized into network device groups; [0045] lines 5-9 the importance of each network device group (relative to other network device groups) may be determined based on the importance of the respective constituent network devices of the network device groups).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kishan and Das with the teachings of Sadasivan to efficiently utilize resources (see Sadasivan [0018] efficient utilization of the resources of the management system). 

As per claim 16, it is a system claim of claim 6, so it is rejected for the same reasons as claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195